Citation Nr: 1633777	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  11-25 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for chronic obstructive pulmonary disease (COPD), claimed as lung condition, to include as due to asbestos exposure.  

2.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss. 

3.  Entitlement to service connection for residuals of traumatic brain injury and concussion.

4.  Entitlement to service connection for allegy to petroleum products.

5.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1982 to August 1984.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from rating decisions of June 2010 and April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel Board hearing on his formal appeal of July 2013.  In a July 2013 statement, the Veteran's representative indicated that the Veteran elected not to have a hearing.  In an August 2016 statement, the Veteran's representative indicated that the Veteran confirmed that he desires to have a travel Board hearing at the Nashville RO.  To date, the hearing has not been scheduled.  Accordingly, the Board finds that it is appropriate to remand this case for due process reasons.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the Nashville, Tennessee, RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




